Title: From John Quincy Adams to Thomas Boylston Adams, 15 January 1802
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother
Boston 15. January 1802.

I must request you to sell my 3600 dollars of Stock in the Bank of North America, at as good a price as you can obtain, and remit me as speedily as possible the proceeds; retaining in your hands as much as may satisfy all your demands against me, and all demands which may be made to you on my account—I say remit me the proceeds as speedily as possible, because I am in very great want of money to meet the heavy charges of furnishing my house, and have been more than a month endeavouring in vain to sell either 8 per Cts: or exchange upon London.
I am your affectionate brother.

P.S. I have received all your letters and will answer them shortly.

